t c summary opinion united_states tax_court hong zhu petitioner v commissioner of internal revenue respondent docket no 1700-09s filed date hong zhu pro_se jonathan kalinski for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax due to disallowed gambling_losses respondent also determined a dollar_figure accuracy-related_penalty under sec_6662 respondent included those determinations in a notice_of_deficiency issued to petitioner on date respondent later asserted an increased deficiency of dollar_figure and an additional accuracy-related_penalty of dollar_figure due to dollar_figure in unreported proceeds received from the sale of stock the parties now agree that petitioner had a dollar_figure basis in that stock and that petitioner did not report the resulting short-term_capital_gain of dollar_figure dollar_figure - dollar_figure the issues for decision are whether petitioner may deduct her claimed gambling_losses to the extent of her gambling winnings whether petitioner is liable for an accuracy- related penalty on overstated gambling_losses and whether petitioner is liable for an accuracy-related_penalty on her dollar_figure unreported capital_gain background the parties’ stipulation of facts and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly when the petition was filed petitioner resided in california during petitioner earned dollar_figure in wages working part time at a restaurant she also reported for that year dollar_figure in gambling winnings for which she received a total of forms w-2g certain gambling winnings from mirage resort casino mirage and pechanga resort casino pechanga the payor and the winnings shown on each of these forms w-2g are as follows payor winnings total dollar_figure pechanga big_number pechanga big_number pechanga big_number pechanga big_number pechanga big_number pechanga pechanga big_number pechanga big_number pechanga big_number pechanga big_number pechanga big_number mirage mirage mirage big_number big_number big_number dollar_figure big_number big_number petitioner reported dollar_figure in gambling_losses on her schedule a itemized_deductions petitioner gambled for fun she went to mirage once or twice and she went to pechanga an undetermined number of times she also gambled at a third location the bicycle casino she typically went to a casino with approximately dollar_figure and she bet that money and continued to gamble with her winnings until she lost all of her gambling money or left the casino for the day petitioner estimates that her net_loss from gambling was approximately dollar_figure or dollar_figure in petitioner played at the casinos blackjack mini baccarat pai gow poker roulette or slot machines she gambled predominantly at the slot machines and regularly bet dollar_figure or more petitioner used a card issued by pechanga each time she gambled there the card tracked her wins and losses and at the end of the day she cashed out the tokens and tickets she received as winnings during the day the casinos issued a form w-2g to petitioner when her winnings exceeded dollar_figure and she did not receive any such form when her winnings were under dollar_figure three of the forms w-2g that petitioner received from pechanga for reported respectively that she won dollar_figure dollar_figure and dollar_figure gambling at the slot machines when pechanga gave petitioner the proceeds underlying those amounts petitioner used those proceeds to continue gambling at the slot machines until she eventually lost all of those proceeds 2at trial petitioner could not recall the number of visits she made to the various casinos she sometimes received several forms w-2g for a single visit so the number of forms does not correspond to the number of visits on or about date pechanga mailed to petitioner a statement of her estimated wins and losses for the statement informed petitioner your personal records are the best source data for justification of gaming win loss for irs reporting purposes this data is un-audited and should be used only for information purposes the statement further advised petitioner your estimated record of cash in cash_out and actual win loss for calendar_year is noted as such total cash in total cash_out win loss game type dollar_figure big_number big_number big_number big_number dollar_figure -0- big_number big_number big_number dollar_figure big_number big_number big_number big_number bj mb pgk pit slot 1we note that dollar_figure does not equal dollar_figure less dollar_figure in the case of the slot machines the total cash in reflects the total amount of cash that petitioner put into the machines and the total cash_out reflects the total amount of cash that petitioner received from the machines we infer and find that the dollar_figure includes dollar_figure of petitioner’s winnings that she reinvested into future plays rather than took out of the machine so that her total cash in was actually dollar_figure dollar_figure - dollar_figure dollar_figure after taking this finding into account the total cash_out of dollar_figure less the total cash in of dollar_figure equals the reported win of dollar_figure dollar_figure - dollar_figure dollar_figure petitioner received forms 1099-b proceeds from broker and barter_exchange transactions documenting the dollar_figure that she received on the sale of her stock petitioner offers no explanation for not reporting these proceeds on her federal_income_tax return discussion i gambling_losses gross_income includes all income from whatever source derived including gambling winnings sec_61 292_f2d_630 5th cir taxpayers may deduct their gambling_losses but only to the extent of their gambling winnings sec_165 the burden_of_proof is generally on an individual taxpayer to prove he or she is entitled to a specific income_tax deduction such as a gambling loss this burden may shift to the commissioner if certain statutory requirements are met and the taxpayer introduces credible_evidence sec_7491 we need not decide whether sec_7491 applies to this case because we decide the parties’ gambling loss dispute on the basis of the record at hand where as here the record provides sufficient evidence that a taxpayer has incurred gambling_losses but the taxpayer is unable to substantiate the precise amount of those losses the court may estimate the amount of the losses and allow a deduction to that extent see 25_tc_1354 citing 39_f2d_540 2d cir although the record in this case is limited we are persuaded that petitioner incurred gambling_losses connected with her gambling winnings while the record does not allow us to pinpoint the amounts of those losses we believe it appropriate under the facts herein to measure petitioner’s losses by using the statement that pechanga issued to her the fact that the statement advises petitioner that it may not be accurate does not lessen its probative value under the facts herein given petitioner’s testimony that she used the card each time she gambled at pechanga adding the total wins and losses from the statement we find that petitioner’s total net gambling loss at pechanga was dollar_figure in dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure accordingly we hold that petitioner may deduct dollar_figure of her gambling_losses at pechanga ie her losses to the extent of her gambling income there petitioner has submitted no documentary_evidence nor offered any helpful testimony regarding her losses from mirage we find that she did not sufficiently substantiate any losses from mirage the three forms w-2g issued by mirage show a total of dollar_figure in gambling winnings we hold that petitioner may deduct her remaining dollar_figure in gambling_losses at pechanga on account of the dollar_figure in gains at the mirage in sum we hold that petitioner may deduct as an itemized_deduction gambling_losses totaling dollar_figure dollar_figure dollar_figure ii accuracy-related_penalty on overstated gambling_losses sec_6662 and b imposes an accuracy-related_penalty equal to percent of the portion of an underpayment_of_tax attributable to a taxpayer’s negligence or disregard of rules or regulations respondent bears the burden of production with respect to the applicability of that accuracy-related_penalty included in the notice_of_deficiency and must produce sufficient evidence that it is appropriate to impose the penalty see sec_7491 see also 116_tc_438 once respondent meets this burden the burden_of_proof falls upon petitioner who may carry her burden by proving she was not negligent and did not act carelessly recklessly or in intentional disregard of rules or regulations see higbee v commissioner supra pincite see also sec_6662 alternatively petitioner may establish that the underpayment was attributable to reasonable_cause and that she acted in good_faith see sec_6664 the term negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws and the term disregard includes any careless reckless or intentional disregard see sec_6662 negligence connotes a lack of due care or failure to do what a reasonable and prudent person would do under the circumstances see 85_tc_934 negligence includes a failure to maintain books_and_records we find respondent has met his burden of production in that the record establishes that petitioner overstated her gambling_losses and had no documentation to support deducting a gambling loss greater than that shown on the pechanga statement see sec_1_6662-3 income_tax regs petitioner’s sole argument for this lack of documentation is that she gambled only for fun we consider this argument unavailing and we sustain respondent’s imposition of the accuracy-related_penalty as to petitioner’s overstated gambling_losses iii accuracy-related_penalty on unreported capital_gain respondent asserts in his amended answer that petitioner is liable for an accuracy-related_penalty under sec_6662 on her dollar_figure unreported capital_gain respondent bears the burden_of_proof with respect to this assertion see rule a respondent has produced forms 1099-b as well as brokerage statements indicating that petitioner made trades during that were not reported on her federal_income_tax return the regulations state that negligence is strongly indicated where-- i a taxpayer fails to include on an income_tax return an amount of income shown on an information_return as defined in sec_6724 sec_1_6662-3 income_tax regs information_return under sec_6724 is defined to include returns of brokers under sec_6045 sec_6724 petitioner received the information returns and offers no substantial reason for not reporting the stock sales shown thereon we hold that petitioner is liable for the accuracy-related_penalty on the unreported capital_gain iv epilogue we have considered all arguments made by the parties and to the extent not discussed above conclude they are without merit to reflect the foregoing decision will be entered under rule
